Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c), which papers have been placed of record in the file. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/822083, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  Any claims pertaining to Figure 1-6 and paragraphs 0023-0051  would not be considered the benefit of a prior-filed application under 35 U.S.C. 119(e) [Provisional Application # 62/822083]

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the voltage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen US Pub. No. 2019/0254260 in view of Spinelli US Pub. No. 2016/0139453.
Regarding claim 1, Nguyen teaches a system for controlling movement of a door to provide and restrict access to a chicken coop [see Fig. 1], the system comprising a plurality of input devices [171 of fig. 3 and 300 of fig. 5], a plurality of output devices [160 of fig. 5], and a microprocessor [520 of fig. 5] configured on a circuit board [on controller 170 of fig. 3] to detect signals from the input devices, process the signals, and based upon predetermined logic generate and transmit output signals to the output devices,
606 of fig. 6 - The controller may be in communication with any number of users permitting the user to modulate the control from a remote location]; 
[0060] FIG. 6 illustrates a system configuration in an embodiment of the present invention. User 602 is in communication with each of a manual input control 604 as well as remote electronic device 606. Manual input controls may include any controls on interface 171 as well as a doorbell push button provided on the coop 10. The remote electronic device 606 may include a PED, computer, or other electronic system allowing the user to communicate with the manual input controls 604. 

wherein another of the input devices is a sensor capable of sensing environmental light conditions and transmitting electric current defined by such light conditions;
[0049] Naturally, free range chickens will roam throughout the day to feed and return to the coop 10 at or near dusk to roost. To provide an autonomous system and convenience to the user, the coop 10 may include a photo cell 190 mounted to the frame 116. The photocell 190 is communicably connected to the controller via wiring or a networked connection. It may be beneficial to mount the photocell 190 on the roof 114 to provide sufficient sunlight for accurate light interpretations. The photocell 190 must be arranged to be exposed to sunlight so the controller 170 can determine an opening time near sunrise for outputting the OPEN signal, as well as a closing time near sunset for outputting the CLOSE signal. A controller outputting an OPEN and CLOSE signal only in response to a signal from the photocell 190 may only need simple logic type electronics to effectively control the position of the door 104. 

wherein another of the input devices is a manual switch, which conducts electric current based upon the position of the switch; 
[0048] The control unit 170 is adapted to output the OPEN and CLOSE signal. The control unit 170 is communicably connected to a motor drive unit 180 such that the control unit 170 may affect the motor drive unit 180 upon the reception of the OPEN or CLOSE signal. When operating in MANUAL mode, the user (chicken rancher) is required to manually select the OPEN or CLOSE options on the interface 172 to send the OPEN or CLOSE signal to the motor drive unit 180. 

wherein one of the output devices is an actuator [Motor 160 of fig. 5], coupled with the door of the chicken coop to cause the door to open or close based upon output signals received from the microprocessor [see Para. 0048];
[0015] ……A controller is in communication with the motor while an interface provides an open signal and a close signal to the motor and thereby move the door to the open position and close positions. A processor is in communication with the controller such that the processor is configured to perform a plurality of steps including: providing an open signal to the motor; opening the door via the linear actuator; providing a close signal to the motor; and closing the door via the linear actuator.

wherein another of the output devices is a light which turns on or off based upon output signals received from the microprocessor; 
[0059] In a further embodiment, the system 10 may be provided with an automatic feeder 208 configured to dispense feed upon the reception of an open signal from the controller Upon the reception of a close signal, the feeder 208 may stop dispensing feed. The system may also provide a heat lamp 206 that may turn on upon the reception of the close signal. The heat lamp 206 may also receive a signal to turn on provided by the climate sensor 192, or timer 172. 

[claim 19]  The system of claim 10, further comprising a heat lamp, wherein the heat lamp receives a heat signal from the controller in addition to the close signal, wherein the heat lamp turns on following the close signal, wherein the open signal discontinues the heat signal. 

wherein another of the output devices is a device that generates a sound based upon output signals received from the microprocessor.
[0053] Further, the coop system 10 may have a door closed switch 191 and an alarm 194 in communication with the controller 170. The door closed contact switch 191 is arranged to be activated when the door 104 is in the closed position. Upon inadequate contact of the door 104 and the contact switch 191 during a CLOSE period, the controller may activate the alarm. The alarm may take the form of any attention getting device including visual and audio cues within the coop 10 or at a remote location such as at the user's home. The trigger of the alarm 194 may result in a secondary CLOSE signal to affect the linear actuator to close the door 104.

Nguyen teaches a controller may be in communication with any number of users permitting the user to modulate the control from a remote location and the controller is in communication with the motor while an interface provides an open signal and a close signal to transmits electric current based upon user input such that when the user input indicates an intention that the door move in a first direction, the switch will transmit electric current, and when the user input indicates an intention that the door move in a second direction, the switch will stop transmitting electric current.
Before the effective filing data of the claimed invention, it would have been obvious matter of design choice to a person of ordinary skill in the art to control the open or close of the door by transmits electric current or stop transmits electric current because Applicant has not disclosed that such feature provides an advantage, is used for a particular purpose, or solves a stated problem.   One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either a processor is configured to perform a plurality of steps including: providing an open signal to the motor; opening the door via the linear actuator; providing a close signal to the motor; and closing the door via the linear actuator taught by Nguyen or the claimed transmitting or stop transmitting electric current because both mechanics perform the same function of controlling the open and close of the door to a chicken coop based on user input.   
Nguyen further does not teach one or more limit switches which sense a position of the door to the chicken coop, and communicates the door position to the microprocessor for use by the microprocessor in determining what output signals, if any, to transmit to one or more of the 
Spinelli teaches another invention relates to an automatic door assembly for controlling access through a door opening.  Specifically, Spinelli teaches one or more limit switches [0028 - The controller 14 monitors the position of the door panel(s) using the same well-known Hall effect sensor arrangement that is described herein below] which sense a position of the door, and communicates the door position to the microprocessor for use by the microprocessor in determining what output signals, if any, to transmit to one or more of the output devices.
[0009] The detection system may comprise both the processor and a standard door controller. The door controller would be of the type known in the art that is capable of monitoring the position of the door panel structure via a feedback mechanism and varying the amplitude or frequency of the door opening signal to control the speed at which the door operator opens the door panel(s). For example, it is usually desired to move the door panel relatively slowly at or near the fully opened and closed positions thereof and relatively faster in the middle of its travel path. In this arrangement, the processor generates a detection signal and transmits the same to the controller. Then the controller responsively generates and transmits the appropriate door opening signal to the operator based on the position of the door panel. In fact, if the door panel is already in the fully open position thereof, the controller may ignore the detection signal and not transmit any door opening signal to save on wear and tear of the operator. Alternatively, the functions of the controller may be built into the processor. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 4,942,348 to Nilssen teaches whenever the thermostat means is indeed connected with the controller means, any input provided by way of a bypass key will be: (a) ignored if this input were to command the damper to OPEN when it already be OPEN; (b) ignored if this input were to command the damper to CLOSE when it already be CLOSED.
comfort program later on the day simply receives another open command and since the screening device in question already has been opened it will ignore said command.



Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited reference since they both directed to the system of controlling the opening/closing of a door.   Spinelli teaches one or more limit switches which sense a position of the door, and communicates the door position to the microprocessor for use by the microprocessor in determining what output signals, if any, to transmit to one or more of the output devices would help to save on the wear and tear of the door actuator of Nguyen.   
Regarding claim 2, Nguyen teaches the user remotely control the wireless smart switch [The controller may be in communication with any number of users permitting the user to modulate the control from a remote location].  Nguyen does not expressly teach controls the wireless smart switch through means of Wi-Fi, cellular, Bluetooth, Z-wave, ZigBee, or radio signals.  However, such feature is old well known in the art of wireless communication protocol.  One of ordinary skill in the art would motivated to provide such feature in order to enable the user the ability to control the chicken coop remotely.  
Regarding claim 3, Nguyen teaches, receiving an input on the circuit board indicating intention that the door move in a first direction, the microprocessor send a signal to the motor 
Regarding claim 4, Nguyen teaches a manual switch [see fig. 3] to control the open and close of the door to the chicken coop.  Nguyen does not teach the manual switch is a momentary switch in an ON-OFF-ON configuration, which conducts an electrical signal on a first wire 
Regarding claim 5, Nguyen teaches, naturally, free range chickens will roam throughout the day to feed and return to the coop 10 at or near dusk to roost. To provide an autonomous system and convenience to the user, the coop 10 may include a photo cell 190 mounted to the frame 116. The photocell 190 is communicably connected to the controller via wiring or a networked connection. It may be beneficial to mount the photocell 190 on the roof 114 to provide sufficient sunlight for accurate light interpretations. The photocell 190 must be arranged to be exposed to sunlight so the controller 170 can determine an opening time near sunrise for outputting the OPEN signal, as well as a closing time near sunset for outputting the CLOSE signal. A controller outputting an OPEN and CLOSE signal only in response to a signal from the 
Regarding claim 6, Spinelli teaches the microprocessor ignores input signals from the input devices which convey an intention that the door move in the first or second directions to a position when in real time the limit switch communicates to the microprocessor that the door is already in the position [Para. 0009].
Regarding claim 7, Nguyen teaches the microprocessor delays some of the output signals to one or more of the output devices [Para. 0057 - the user may set a predetermined delay before or after a sunrise or sunset event. The delay may serve to protect the chickens from unhealthy conditions including periods of inclement weather or the temporary presence of a predator].
Regarding claim 8, Nguyen teaches a circuit board for controlling multiple apparatuses designed and configured to receive signals from a plurality of input devices, and to be in communication with, direct or control a plurality of output devices [see Fig. 3 and 5], having a microprocessor [520] on the circuit board to detect signals from the input devices [300], process the signals, and based upon predetermined logic generate and transmit output signals to the output devices [160] useful in the operation thereof,
- wherein one of the plurality of input devices is a wireless smart switch remotely controlled by a user [see Fig. 6];
- wherein another of the input devices is a sensor capable of sensing an environmental condition and transmitting electric current defined by such condition [Para. 0049];
- wherein another of the input devices is a manual switch, which conducts electric current based upon the position of the switch [Para. 0048];
Para. 0048];
- wherein another of the output devices is a light which turns on or off based upon output signals received from the microprocessor;
- wherein another of the output devices is a device that generates a sound based upon output signals received from the microprocessor [see discussion in claim 1].
Nguyen does not teach a wireless smart switch remotely controlled by a user which based upon user input transmits or does not transmit electric current.  As discussed in claim 1, such feature merely a matter of design choice to a person of ordinary skill in the art [see further discussion in claim 1] 
Nguyen does not teach one or more limit switches which sense a position of the apparatus, and communicates the apparatus position to the microprocessor for use by the microprocessor in determining what output signals, if any, to transmit to one or more of the output devices.
Spinelli teaches another invention relates to an automatic door assembly for controlling access through a door opening.  Specifically, Spinelli teaches one or more limit switches which sense a position of the apparatus, and communicates the apparatus position to the microprocessor for use by the microprocessor in determining what output signals, if any, to transmit to one or more of the output devices [see further discussion in claim 1].
Regarding claims 9-14, see discussion in claims 2-7. 
Regarding claims 15-20, they are directed to a the method of steps to implement the system as set forth in claims 1-6.  Therefore, they are rejected on the same basis as set forth hereinabove.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 9,775,329 to Miller teaches an  automatic drive unit for a door assembly of the type having a frame with an opening, a door positionable within the opening between an open position and a closed position, and a door actuator for moving the door between the open and closed positions, includes a controller circuit having a power source, a timing circuit for reporting the date and time to a processor, a non-volatile memory, a programmed set of instructions, and a display. The programmed set of instructions are adapted for receiving input of a location and open and close offset times, and storing such information in the memory. The controller circuit executing the instructions determines based on its location and the date a sunrise time and a sunset time, opens the door at the sunrise time plus the open offset time, and closes the door at the sunset time plus the close offset time.
US Pub. No. 2019/0012497 to Ralston et al. teach a monitoring and environmental control system for animal housing is provided.  Specifically, Ralston et al. teach a control includes, but are not limited to, temperature controls, light controls, humidity control, air flow controls, door controls, etc.  In one embodiment, the at least one system controller is configured to control select environmental control 90 based at least in part on sensor data from the sensors.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115